1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   ERIC FELIX, an individual, on behalf of      )   Case No.: 1:19-CV-00312-AWI-JLT
     himself and others similarly situated,       )
11                  Plaintiff,                    )   SCHEDULING ORDER (Fed. R. Civ. P. 16)
12                                                )
            v.                                    )   Pleading Amendment Deadline: 11/4/19
13   WM. BOLTHOUSE FARMS, INC.,                   )
                                                  )   Discovery Deadlines:
14                 Defendant.                     )         Initial Disclosures: 8/15/19
                                                  )         Non-Expert: 9/21/20
15
                                                            Mid-Discovery Status Conference:
16                                                          2/28/20, 8:30 a.m.

17                                                    Class Certification:
                                                             Plaintiffs’ Motion: 6/15/20
18                                                           Opposition: 8/10/20
19                                                           Reply: 9/21/20
                                                             Hearing: 11/2/20, 9:00 a.m.
20
                                                      Further Scheduling Conference: 12/14/20, 9:00 a.m.
21
22   I.     Date of Scheduling Conference

23          August 5, 2019.

24   II.    Appearances of Counsel

25          No appearance by plaintiff.

26          Paul C. Evans appeared on behalf of Defendants.

27   III.   Pleading Amendment Deadline

28          Any requested pleading amendments are ordered to be filed, either through a stipulation or


                                                      1
1    motion to amend, no later than November 4, 2019.

2    IV.    Discovery Plan and Cut-Off Date

3           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before August 15, 2019.

5           The parties are ordered to complete all discovery pertaining to non-experts on or before

6    September 21, 2020.

7           A mid-discovery status conference is scheduled for February 28, 2020 at 8:30 a.m. before the

8    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

9    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

10   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

11   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

12   completed as well as any impediments to completing the discovery within the deadlines set forth in this

13   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

14   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

15   intent to appear telephonically no later than five court days before the noticed hearing date.

16   V.     Pre-Trial Motion Schedule

17          No written discovery motions shall be filed without the prior approval of the assigned

18   Magistrate Judge. A party with a discovery dispute must first confer with the opposing party in a good

19   faith effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

20   moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

21   Judge. It shall be the obligation of the moving party to arrange and originate the conference call to the

22   court. To schedule this telephonic hearing, the parties are ordered to contact Courtroom Deputy Clerk,

23   Susan Hall at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with

24   Local Rule 251 with respect to discovery disputes or the motion will be denied without prejudice

25   and dropped from calendar.

26          In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

27   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

28   notice of motion must comply with Local Rule 251.


                                                         2
1           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

2    8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

3    receives a written notice of the intent to appear telephonically no later than five court days before the

4    noticed hearing date.

5    VI.    Motions for Summary Judgment or Summary Adjudication

6           At least 21 days before filing a motion for summary judgment or motion for summary

7    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the

8    issues to be raised in the motion.

9           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

10   a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

11   whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

12   narrow the issues for review by the court; 5) explore the possibility of settlement before the parties

13   incur the expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

14          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

15   statement of undisputed facts at least five days before the conference. The finalized joint statement

16   of undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may

17   be deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the

18   joint statement of undisputed facts.

19          In the notice of motion, the moving party SHALL certify that the parties have met and

20   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

21   Failure to comply may result in the motion being stricken.

22   VII.   Motion for class certification

23          The motion for class certification SHALL be filed no later than June 15, 2020. Opposition

24   to the motion SHALL be filed no later than August 10, 2020. Neither the motion nor the opposition

25   SHALL exceed 30 pages, exclusive of evidence and evidentiary objections, unless leave is granted

26   by the Court prior to the filing. Any reply SHALL be filed no later than September 21, 2020, and

27   shall not exceed 15 pages, exclusive of evidentiary objections.

28          Any objections to the evidence SHALL be filed at the same time as the opposition (for


                                                         3
1    Defendant) and the reply (for Plaintiff).1 A hard-copy, courtesy copy of all filings related to the class

2    motion SHALL be sent via overnight mail to the Chambers of Judge Thurston at the same time the

3    filing is submitted. All of the pages of evidence in the hard copy SHALL be numbered, tabbed and

4    indexed.

5             The hearing on the motion for class certification is set on November 2, 2020, at 9:00 a.m.

6    before Magistrate Judge Jennifer L. Thurston located at 510 19th Street, Bakersfield, California.

7    VIII. Further Scheduling Conference

8             December 14, 2020, at 9:00 a.m. before Magistrate Judge Jennifer L. Thurston located at

9    510 19th Street, Bakersfield, California.

10            Counsel SHALL file a joint further scheduling conference report one week before the

11   conference. Counsel also SHALL lodge the status report via e-mail to

12   JLTorders@caed.uscourts.gov. The joint report SHALL outline any further discovery needed and

13   propose dates for the pretrial conference and trial. Counsel may appear via teleconference by dialing

14   (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

15   Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

16   days before the noticed hearing date.

17   IX.      Settlement Conference

18            If the parties believe the action is in a settlement posture and a conference with the Court

19   would be fruitful, the parties may file a joint written request for a settlement posture, including

20   proposed dates for the conference.

21   X.       Related Matters Pending

22            There are no pending related matters.

23   XI.      Compliance with Federal Procedure

24            All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

25   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

26   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

27
28   1
      No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence, the evidence
     will not be considered.

                                                                 4
1    increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of

2    Civil Procedure and the Local Rules of Practice for the Eastern District of California.

3    XII.   Effect of this Order

4           The foregoing order represents the best estimate of the court and counsel as to the agenda

5    most suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If

6    the parties determine at any time that the schedule outlined in this order cannot be met, counsel are

7    ordered to notify the court immediately of that fact so that adjustments may be made, either by

8    stipulation or by subsequent status conference.

9           The dates set in this order are firm and will not be modified absent a showing of good

10   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

11   contained herein will not be considered unless they are accompanied by affidavits or

12   declarations, and where appropriate attached exhibits, which establish good cause for granting

13   the relief requested.

14          Failure to comply with this order may result in the imposition of sanctions.

15
16   IT IS SO ORDERED.

17      Dated:     August 5, 2019                               /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28


                                                         5
